Title: Executive Order on Revenue Districts, 29 July 1801
From: 
To: 


               An OrderOf the President of the United States—
               making certain Alterations in the Districts therein mention’d, and erecting a new Revenue District, to be denominated “the No West District”—
               
                  
                     Sect. 1.
                     In pursuance of divers Acts of the Congress of the United States, vesting
                        in me certain powers and Authorities, in relation to the internal Revenues thereof, the following Alterations of, and Additions to, the Arrangements heretofore made, for
                        securing and collecting the said Duties, are hereby adopted and established.—
                  
                  
                     Sect. 2d.
                     The Districts of Massachusetts, Pennsylvania, Maryland, North Carolina, and South Carolina, shall, from and after the thirtieth day of September next, severally form, each
                        one Survey; and the Duties of Inspector of each of said Surveys, shall be perform’d by the Supervisor of the District, comprehending the same.—
                  
                  
                     Sect 3d.
                     The several Counties of the District of Virginia, originally and heretofore contain’d within, and forming the first, second, third and fourth Surveys of the said District, shall, from and after the thirtieth day of September next, be
                        contain’d in, and form but one Survey, (to be thereafter denominated the first,) and the Duties of Inspector, in and for the same, shall be perform’d, by the Supervisor of the
                        said District
                  
                  
                     Sect 4th.
                     The second Survey, of the District of Ohio, according to it’s present Limits, heretofore established, by the President, of the United States, shall be, and is hereby,
                        erected into an entire new District, to be denominated “the No West District”
                  
                  
                     
                     And the said District shall consist of one Survey, and may from time to time, be divided into such, and so many Divisions, as by the Supervisor thereof,
                        shall be found, expedient and necessary.
                  
                  
                     Sect 5th.
                     The Collectors of Revenue, in the Districts of Massachusetts, Pennsylvania, Maryland, North Carolina, and South Carolina, and in the first second third and fourth Surveys,
                        of the District of Virginia, shall render their Accounts of Duties, arising from and after the thirtieth day of June last, and pay over the monies, arising from the same, to
                        the respective Supervisors, of the said Districts—
                  
                  
                     
                     Given under my Hand, at The City of Washington On the twenty ninth day of July, one Thousand eight Hundred and One.—
                  
               
               
                  
                     Th: Jefferson
                  
               
            